Citation Nr: 0528971	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1955 to April 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

The veteran was initially denied entitlement to service 
connection for low back disability in an unappealed rating 
decision of August 1956.  The RO continued the denial of 
service connection for low back disability in an unappealed 
rating decision of September 1966 because the evidence 
received since the prior denial was not new and material.

The veteran's current claim to reopen was received in 
November 2000.  The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and some of the implementing regulations are 
applicable to the veteran's claim to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  Unfortunately, 
the record reflects that the RO has applied the amended 
definition of new and material evidence in its adjudication 
of the veteran's claim to reopen.  Moreover, although the RO 
has provided the veteran with the VCAA notice required in 
response to a claim for service connection, it has not 
provided the veteran with the notice required in response to 
his claim to reopen.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) for the following 
actions;

1.  The RO or the AMC should issue a 
letter to the appellant providing him 
with the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), in response to his claim to 
reopen, to include notice that the 
appellant submit should submit any 
pertinent evidence in his possession and 
medical evidence, such as a statement 
from a physician, of a nexus between his 
current low back disability and his 
military service.  In addition, he should 
be informed that he should either submit 
or provide the information and 
authorization necessary for VA to obtain 
any medical records, not already of 
record, pertaining to post-service 
treatment or evaluation of him for low 
back disability.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO should readjudicate the 
issue on appeal.  In doing so, the RO or 
the AMC should apply 38 C.F.R. § 3.156(a) 
(2001).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he should be provided a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

